DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on May 02, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 3-4, and 10 have been amended; claims 7 and 17 are canceled; claim 18 has been added, and claims 11 and 14 have been withdrawn. Accordingly, claims 1-6, 8-16, and 18 are pending in this application with an action on the merits to follow regarding claims 1-6, 8-10, 12-13, 15-16, and 18.
Because of the applicant's amendment, the following in the office action filed February 01, 2022, are hereby withdrawn: 
Previous Claim Objections
35 USC 112(b) Rejections
Claim Objections
Claim 8 objected to because of the following informalities:
Claim 8 depends from claim 7, which has been cancelled. It appears applicant intended for claim 8 to depend from claim 1. For examination purposes, claim 8 will depend from claim 1.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fastening mechanism” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Edmondson US 20050039242 in view of Leathers US 20170208881.
Regarding Independent Claim 1, Edmondson discloses an elongated tubular garment (Figs. 1-3, ¶0037) comprising: at least one elongated piece of material (Fig. 1, #4) configured in a tube shape (¶0037; Figs. 10a-10b) having an outer surface (Fig. 3, #20), an interior surface (Fig. 18 shows an interior surface inside of pocket #42; Abstract; ¶0029; ¶0050), and an interior volume defined by the interior surface (Abstract; ¶0029; ¶0050), and having at least one open end (¶0039 notes multiple openings near the end of the garment; Figs. 1-2) and at least one distal portion (Fig. 1, area #16a) along a longitudinal axis (Edmondson Annotated Fig. 2) of the at least one elongated piece of material with respect to a median portion (Fig. 2, the space between #30A and #30B where the word “MINNESOTA” is written is the median portion) of the piece of material (Fig. 1, #4); at least one internal compartment (Fig. 5 shows the outer surface of internal compartment #14a) disposed within at least a portion of the interior volume (¶0039) and having at least one internal compartment opening (Figs. 1-2, #12a; ¶0039, ¶0043) configured to allow access to the at least one internal compartment (¶0039); and at least one aperture (Fig. 2, #30a) in the elongated piece of material (Figs. 1-2), the at least one aperture positioned relative to the at least one internal compartment opening of the at least one internal compartment (Figs. 1-4) to provide access to the at least one internal compartment through the at least one internal compartment opening and the at least one aperture (¶0045); and a medial aperture (Figs. 1-2, #4/42) in the outer surface located in a medial region (Edmondson Annotated Fig. 2) of the tubular garment with respect to the longitudinal axis (Edmondson Annotated Fig. 2), the medial aperture configured to allow access to the inner surface and volume of the tubular garment (¶0039); and wherein the medial aperture comprises a length of the median portion (Fig. 1-2).
Edmondson does not expressly disclose that the length of the medial aperture is equal to the length of the median portion.
Leathers teaches a utility scarf with a medial aperture length (Leathers Annotated Fig. 1) that is equal to the length of a median portion (Leathers Annotated Fig. 1).
Both Edmondson and Leathers teach analogous inventions in the art of scarfs with hand-covering compartments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Edmondson with the teachings of Leathers such that the median aperture would be the same length as the median portion so that the aperture and whatever is stored in it is, “quickly available, easily donned and removed, and unseen when stored, so that it causes no social disapproval or unwelcome attention to the user.” (Leathers ¶0010)
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Edmondson discloses the structure of the tubular garment, there would be a reasonable expectation for the tubular garment to perform such functions as explained after each functional limitation.
Regarding Claim 3, the modified elongated tubular garment of Edmondson discloses the elongated tubular garment of claim 1, wherein the at least one internal compartment further comprises: at least one further internal compartment opening (Figs. 1-2, #14b; ¶0039, ¶0043) disposed in a portion of the at least one internal compartment that is separate from the at least one internal compartment opening (Fig. 1 shows the #14b is separate from #14a; ¶0039), wherein the at least one further internal compartment opening configured to be selectively opened to allow at least a second access to the at least one internal compartment (¶0039, ¶0043).  
Regarding Claim 4, the modified elongated tubular garment of Edmondson discloses the elongated tubular garment of claim 1, further comprising: a closure mechanism (¶0039) configured to allow closure of the at least one internal compartment opening of the at least one internal compartment (¶0039).  
Regarding Claim 5, the modified elongated tubular garment of Edmondson discloses the elongated tubular garment of claim 4, wherein the closure mechanism comprises at least one of a zipper, one or more buttons, hook and loop fasteners, snap fasteners, or magnetic fasteners (¶0039).  
Regarding Claim 6, the modified elongated tubular garment of Edmondson discloses the elongated tubular garment of claim 1, wherein the at least one internal compartment is detachable (Fig. 21b, #96; ¶0052), wherein the at least one internal compartment is detachably affixed to a portion of the interior surface with a fastening mechanism (Applicant’s “fastening mechanism” are as hook and loop fasteners, snap fasteners, magnetic fasteners, a zipper, or any other suitable mechanism [per Applicant Spec ¶0069]; Edmondson’s zipper as seen in Fig. 21b #96 is sewn to the interior of the scarf, thereby detachably affixing #14a to a portion of the interior surface, which is the same as Applicant’s “fastening mechanism”; also see ¶0052).
Regarding Claim 8, the modified elongated tubular garment of Edmondson discloses the elongated tubular garment of claim [[7]] 1, wherein the medial aperture is sized to allow at least a portion of medial region to be used as a hood (¶0050).  
Regarding Claim 9, Edmondson discloses the elongated tubular garment of claim elongated tubular garment of claim 8, wherein the hood may include a peaked portion that increases the size of the hood (Fig. 16).  
Regarding Claim 13, the modified elongated tubular garment of Edmondson discloses the elongated tubular garment of claim 1, wherein the circumference of the garment is constant along the longitudinal axis of the garment (Figs. 1-2).  
Regarding Claim 16, the modified elongated tubular garment of Edmondson discloses the elongated tubular garment of claim 1, wherein the at least one compartment further comprises a second compartment (Fig. 13, #16b) disposed within the at least one compartment (Fig. 13, #16b; ¶0039).  
Regarding Independent Claim 18, Edmondson discloses an elongated tubular garment (Figs. 1-3, ¶0037) comprising: an elongated piece of material (Fig. 1, #4) configured in a tube shape (¶0037; Figs. 10a-10b) having an outer surface (Fig. 3, #20), an interior surface (Fig. 18 shows an interior surface inside of pocket #42; Abstract; ¶0029; ¶0050), and an interior volume defined by the interior surface (Abstract; ¶0029; ¶0050), and having a medial section (Fig. 2, the space between #30A and #30B where the word “MINNESOTA” is written is the median portion) integrally connected to and located between a first distal portion (Fig. 1, area #16a) and a second distal portion Fig. 1, area #16b); at least one internal compartment (Fig. 5 shows the outer surface of internal compartment #14a) disposed within at least a portion of the interior volume (¶0039) and having at least one internal compartment opening (Figs. 1-2, #12a; ¶0039, ¶0043) configured to allow access to the at least one internal compartment (¶0039); at least one aperture (Fig. 2, #30a) in the elongated piece of material (Figs. 1-2), the at least one aperture positioned relative to the at least one internal compartment opening of the at least one internal compartment (Figs. 1-4) to provide access to the at least one internal compartment through the at least one internal compartment opening and the at least one aperture (¶0045); and a medial aperture (Figs. 1-2, #4/42) in the outer surface located in the medial section (Edmondson Annotated Fig. 2) of the tubular garment with respect to the longitudinal axis (Edmondson Annotated Fig. 2), the medial aperture configured to allow access to the inner surface and volume of the tubular garment (¶0039); and wherein the medial aperture comprises a length of the median portion (Fig. 1-2).
Edmondson does not expressly disclose that the length of the medial aperture is equal to the length of the median portion.
Leathers teaches a utility scarf with a medial aperture length (Leathers Annotated Fig. 1) that is equal to the length of a median portion (Leathers Annotated Fig. 2).
Both Edmondson and Leathers teach analogous inventions in the art of scarfs with hand-covering compartments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Edmondson with the teachings of Leathers such that the median aperture would be the same length as the median portion so that the aperture and whatever is stored in it is, “quickly available, easily donned and removed, and unseen when stored, so that it causes no social disapproval or unwelcome attention to the user.” (Leathers ¶0010)
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Edmondson in view of Leathers, as applied to claim 1 above, and further in view of Dimuzio US 20120137407.
Regarding Claim 2, the modified elongated tubular garment of Edmondson discloses the elongated tubular garment of claim 1, as described above, but does not expressly disclose wherein the at least one internal compartment is configured in one of a mitten or glove shape.
Dimuzio teaches a scarf and glove combination garment with at least one internal compartment (Fig. 2, #14) that is configured in one of a mitten or glove shape (Fig. 2, #14; ¶0018).
Both Edmondson (as modified by Leathers) and Dimuzio teach analogous inventions in the art of scarfs with hand-covering compartments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Edmondson (as modified by Edmondson) with the teachings of Dimuzio such that the pocket would be shaped like a glove to allow the user to keep their hands warm and allow the hands to better grip the scarf (via the thumb and or finger sleeves) to keep the scarf in place on the body during windy conditions.
Regarding Claim 10, the modified elongated tubular garment of Edmondson discloses the elongated tubular garment of claim 1, as described above, but does not expressly disclose the garment further comprising a separate lining material affixed to at least a portion of the interior surface, the separate lining material having a coefficient of friction that is lower than at least material used for constructing the outer surface and the at least one compartment.  
Dimuzio teaches a scarf and glove combination garment with a separate lining material affixed to at least a portion of the interior surface (Fig. 2, #14; ¶0018-0020).
Both Edmondson (as modified by Leathers) and Dimuzio teach analogous inventions in the art of scarfs with hand-covering compartments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Edmondson (as modified by Leathers) with the teachings of Dimuzio such that the inner surface would have a liner to add an extra layer for insulation purposes so that the garment would keep the user warm.
Edmondson (as modified by Leathers and Dimuzio) does not expressly disclose wherein the separate lining material has a coefficient of friction that is lower than at least the material used for constructing the outer surface and the at least one compartment. However, the coefficient of friction is a results effective variable with the results being a change in the composition and size of the material or fabric itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the separate lining out of a material that would have a coefficient of friction lower than the material used to construct the outer surface, in order to give the inner liner the proper surface traction, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Edmondson and Leathers, as applied to claim 1 above, and in view of Dimuzio, and further in view of Smith US 4559647.
Regarding Claim 12, the modified elongated tubular garment of Edmondson discloses the elongated tubular garment of claim 1, as described above.
Edmondson (as modified by Leathers) does not expressly disclose wherein the at least one compartment is configured in a mitten shape having a thumb portion and a finger portion, wherein at least one of the thumb portion and the finger portion may respectively include a selectively openable thumb aperture or finger aperture.
Dimuzio teaches a scarf and glove combination garment with the at least one compartment (Fig. 2, #14) is configured in a mitten shape having a thumb portion and a finger portion (Fig. 2, #14; ¶0018 also notes the shape may be mittens).
Both Edmondson (as modified by Leathers) and Dimuzio teach analogous inventions in the art of scarfs with hand-covering compartments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Edmondson (as modified by Leathers) with the teachings of Dimuzio such that the pocket would be shaped like a glove to allow the user to keep their hands warm and allow the hands to better grip the scarf (via the thumb and or finger sleeves) to keep the scarf in place on the body during windy conditions.
Edmondson (as modified by Leathers and Dimuzio) does not expressly disclose wherein at least one of the thumb portion and the finger portion may respectively include a selectively openable thumb aperture or finger aperture.
Smith teaches a scarf and glove combination garment with a thumb portion (Figs. 1-6, #26) and a finger portion (Figs. 1-6, #20) that includes a selectively openable thumb aperture or finger aperture (Figs. 5a-5b, #15).
Edmondson (as modified by Leathers and Dimuzio) and Smith teach analogous inventions in the art of scarfs with hand-covering compartments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Edmondson (as modified by Leathers and Dimuzio) with the teachings of Smith such that the mitten would have a finger opening to allow the user access to their fingers so they could more readily use their fingers to activate their touchscreen phone or smart watch.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Edmondson in view of Leathers, as applied to claim 1 above.
Regarding Claim 15, the modified elongated tubular garment of Edmondson discloses the elongated tubular garment of claim 1, as described above.
Edmondson (as modified by Leathers) does not expressly disclose wherein one or more materials comprising the at least one compartment and the outer surface have coefficients of friction such that when one end of garment is placed into the other end of the garment, the combined coefficient of friction is of a value that allows the one end to stay in the other end through a force of static friction (though Edmondson does show the scarf rolled up inside of the pocket #14a in Figs. 10A-10D; ¶0045). However, the coefficient of friction is a results effective variable with the results being a change in the composition and size of the material or fabric itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make materials comprising the at least one compartment and the outer surface have different coefficients of friction, in order to give the materials the proper surface traction, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. 

    PNG
    media_image1.png
    258
    768
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    342
    672
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed May 02, 2022, with respect to the 35 USC 102 of claims 1, 3-9, 13, 16, and 17 and 35 USC 103 of claims 2 and 10 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klar US 20180092417 teaches a tubular hoodie scarf
Poznick US 20150052661 teaches a hooded scarf garment
Park US 20120204323 teaches a hood and scarf combination
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732